Citation Nr: 1426717	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus with hallux valgus, post operative.

2.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospital treatment in excess of 21 days for the service-connected bilateral pes planus with hallux valgus.

3.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following a right foot surgery on September 6, 2006 and a left foot surgery on November 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1979 to October 1980 and June 1981 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington DC for additional development.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's bilateral pes planus has manifested by chronic pain, hyperkeratosis, pressure calluses, onychogryphosis, accentuated pain on manipulation and use, medial and lateral tenderness, and decreased longitudinal arch height on weight bearing. 

2.  For the entire rating period on appeal, the Veteran's bilateral pes planus has not manifested by swelling on use, extreme tenderness of the plantar surface of both feet, evidence of deformity or marked pronation bilaterally, or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  

3.  For the entire rating period on appeal, the Veteran had mild to moderate hallux valgus, metatarsalgia of the right foot, and hammer toes of the left second toe as well as the right second and third toes. 

4.  For the entire rating period on appeal, the Veteran had bilateral foot scars that were not painful or unstable, and the total area of all scars was less than 39 square centimeters (less than 6 square inches).

5.  The Veteran was not hospitalized for a period in excess of 21 days in connection with the service-connected bilateral pes planus with hallux valgus.

6.  The Veteran had one month of convalescence following the September 6, 2006 right foot surgery, and one month of convalescence following the November 8, 2006 left foot surgery.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an increased disability rating in excess of 30 percent, for bilateral pes planus with hallux valgus, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5282, 5283, 5284 (2013).

2.  For the entire rating period on appeal, the criteria for a separate disability rating of 10 percent for right foot metatarsalgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5279 (2013).

3.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days in connection with the service-connected bilateral pes planus with hallux valgus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.29 (2013).

4.  The criteria for a temporary total rating for convalescence of one month following the right foot surgery on September 6, 2006, and one month following the left foot surgery on November 8, 2006 have been met.  38 U.S.C.A. §§ 1131, 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

Here, notice was provided to the Veteran in December 2006, prior to the initial AOJ adjudication in May 2007, and in August 2008, prior to the readjudication of the claims pursuant to 38 C.F.R. §§ 4.29, 4.30 in the October 2008 statement of the case (SOC), and the readjudication of the increased rating claim for the service-connected bilateral pes planus with hallux valgus in the October 2008 supplemental statement of the case (SSOC).  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  These letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service VA treatment records have been obtained.  The RO arranged for VA examinations in April 2007 and March 2012.  These examinations, taken together, are found to be adequate for rating purposes of the increased rating issue on appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the service-connected bilateral pes planus with hallux valgus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2013).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Also in this regard, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996); see also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating and the evaluation of the same manifestation under different diagnoses are to be avoided). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Foot Disability Rating Analysis

Diagnostic Code (DC) 5276 provides ratings for acquired flat foot (pes planus).  A 30 percent rating is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2013).

Since the Veteran is already in receipt of a 30 percent rating for bilateral pes planus under DC 5276, the Board will focus on whether a disability rating in excess of 30 percent is warranted for the rating period on appeal. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, bilateral pes planus has been manifested by chronic pain, hyperkeratosis, pressure calluses, onychogryphosis, accentuated pain on manipulation and use, medial and lateral tenderness, and decreased longitudinal arch height on weight bearing of both feet, which is consistent with a 30 percent rating under DC 5276.  38 C.F.R. § 4.71a.

Turning to the record, VA treatment records during the rating period on appeal showed that the Veteran complained of painful calluses, nails, and metatarsal heads bilaterally.  The Veteran was found to have hyperkeratosis, pressure calluses, onychogryphosis, and mild hallux valgus deformity bilaterally with one notation of a large corn on the right second metatarsal, and a bunion on the right first metatarsal.  The Veteran had debridement of the calluses with intact neurovascular systems of the bilateral feet.  Moreover, VA radiology reports indicated that the Veteran had healing fractures with postsurgical changes in both feet and an apparent post bunionectomy as well as metallic pins in the heads of the left second metatarsal and the right second and fifth metatarsals; there were exostoses of both anterior tali and no evidence of recent trauma or abnormality and no active bone or joint process. 

In April 2007, the Veteran underwent a VA examination of the feet, where she reported that she had pain in both feet with activity, that she could only stand for 30 minutes and walk only 2 blocks, and that she had no pain at rest.  

Upon physical examination, the VA examiner noted that that the Veteran had multiple scars and calluses on both feet as well as grade 3 pes planus bilaterally with symptoms more pronounced on the right foot than on the left foot.  The VA examiner also indicated that there was medial and lateral tenderness of both feet.  The Veteran had bilateral foot dorsiflexion limited to 10 degrees, bilateral plantar flexion to 10 degrees, right ankle dorsiflexion to 20 degrees, left ankle dorsiflexion to 25 degrees, bilateral ankle plantar flexion to 20 degrees, bilateral inversion to 20 degrees, and bilateral eversion to 20 degrees, all of which the VA examiner evaluated as moderate loss of range of motion because of pain.  The VA examiner further indicated that there is no additional limitation of motion with repetitive movement or as a result of flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, supra.  The VA examiner found no edema, instability, or weakness, but found exquisite tenderness of the calluses on the veneral surface of both feet.  Achilles tendon alignment was normal bilaterally, and there was slight pain on manipulation of both feet.  The VA examiner noted diagnoses of healing fracture of the left second metatarsal with screw in place, and placement of screw on the right second metatarsal with healed right fifth metatarsal fracture. 

The Veteran underwent another VA examination of the feet in March 2012, where she reported having daily severe bilateral foot pain, especially of the right first metatarsal joint.  She further indicated that she could tolerate prolonged walking or standing, and that since the April 2007 VA examination, her bilateral foot disability was treated conservatively as an outpatient, to include callus debridement without any invasive treatment or hospitalization.

Upon physical examination, the VA examiner diagnosed bilateral pes planus manifested by accentuated pain on use and manipulation, characteristic calluses bilaterally, with no swelling on use and no extreme tenderness of the plantar surface of both feet.  The VA examiner further indicated that the Veteran had decreased longitudinal arch height on weight bearing, with no evidence of deformity or marked pronation bilaterally, no inward bowing of the Achilles tendon, and no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The VA examiner indicated that the symptoms were not relieved by arch supports and that functioning of the feet was not so diminished that amputation with prosthesis would equally serve the Veteran.  The VA examiner noted that the Veteran had metatarsalgia of the right foot and hammer toes of the left second toe as well as the right second and third toes.  The VA examiner also indicated that the Veteran had mild to moderate symptoms of hallux valgus, no hallux rigidus or pes cavus, no malunion or nonunion of the tarsal or metatarsal bones, and no evidence of bilateral weak foot.  Finally, the examiner found that the Veteran had scars that were not painful or unstable, and the total area of all scars was less than 39 square centimeters (less than 6 square inches). 

Because the March 2012 VA examination report shows that the Veteran has metatarsalgia of the right foot, the Board finds that a separate rating of 10 percent is warranted under DC 5279; this is the maximum rating under this diagnostic code.  38 C.F.R. § 4.71a, DC 5279.

The Board also finds that the weight of the evidence shows that the Veteran's bilateral pes planus manifested by chronic pain, hyperkeratosis, pressure calluses, onychogryphosis, accentuated pain on manipulation and use, medial and lateral tenderness, and decreased longitudinal arch height on weight bearing.  The Veteran's symptoms were not improved by arch supports or build up shoes or orthotics.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence indicates that the bilateral pes planus does not approximate the next higher 50 percent rating, which contemplates pronounced flatfoot.  The Board further finds that service-connected bilateral pes planus is reasonably described by the 30 percent rating, which includes consideration for severe pes planus with objective evidence of marked deformity as well as pain on manipulation and use accentuated.  Throughout the appeal period, there has been no swelling on use, no extreme tenderness of the plantar surface of both feet, no evidence of deformity or marked pronation bilaterally, and no marked inward displacement or severe spasm of the Achilles tendon on manipulation.
  
In considering all of the factors described above, the Board finds that the bilateral foot disability does not approximate the criteria for a higher 50 percent rating under DC 5276.  38 C.F.R. § 4.71a.  In evaluating the Veteran's disability, the Board has considered, along with the schedular criteria, functional loss due to pain.  See DeLuca.  The Board finds, however, that the Veteran's currently-assigned 30 percent rating considers functional limitations associated with a finding of severe pes planus, to include as due to pain, swelling, weakness, stiffness, fatigability, and lack of endurance.  For these reasons, the Board finds that the Veteran's disability picture more nearly approximates the criteria described for a 30 percent rating for bilateral pes planus and does not more nearly approximate the criteria for a higher 50 percent rating under DC 5276.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Veteran is not entitled to a higher rating for the bilateral foot disability under other provisions of the code and regulations.  Pes planus, assessed by the March 2012 VA examiner as being severe, is not analogous to actual loss of use of either foot to warrant a higher 40 percent rating under DC 5284.  Moreover, the assignment of a separate rating under DC 5284 would constitute pyramiding, which is prohibited, because the symptoms of the Veteran's pes planus are already contemplated by DC 5276 under which the Veteran is already rated.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Moreover, the March 2012 VA examination indicated that that the Veteran had mild to moderate symptoms of hallux valgus; therefore, the Veteran's hallux valgus was not found to be severe so as to warrant a separate compensable rating under DC 5280.  Id.  The weight of the evidence of record shows that the Veteran does not have weak foot, claw foot, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones to warrant a separate ratings under diagnostic codes 5277, 5278, 5281, 5283 or 5284.  Id.  Moreover, the Veteran does not have all hammer toes of either foot so as to warrant a separate compensable rating under 5282.  Id. Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus with hallux valgus.  

The Board has also considered a separate rating for the Veteran's bilateral foot scars; however, such a rating is not warranted because the March 2012 VA examiner noted that the Veteran had scars that were not painful or unstable, and the total area of all scars was less than 39 square centimeters (less than 6 square inches).  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, 7805.

Accordingly, the Board finds that a separate rating for unilateral metatarsalgia is warranted under DC 5279.  See 38 C.F.R. § 4.71a.  However, an increased rating in excess of 30 percent is not warranted for bilateral pes planus with hallux valgus.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, the Board has considered the statement in the April 2014 post-remand appellant's brief that a 50 percent rating is warranted from the date of the initial claim under McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In McGrath, the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale and stressed that in an original claim for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award, even (as was the case in McGrath) when it was submitted over twenty years after the time period in question.  However, McGrath is not applicable in this case because the claim on appeal is for an increased rating of a service-connected disability and not an original claim for service connection.  Moreover, the Veteran's claim for an increased rating for the service-connected bilateral pes planus with hallux valgus was most recently denied in a February 2002 rating decision, which became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2013).  An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. 
§ 3.400(o)(2).  Here, the Board has considered the one-year period preceding the date of receipt of the claim for an increased rating and, as discussed above, has found that the Veteran's bilateral pes planus with hallux valgus does not warrant a higher rating.  Therefore, the Veteran's claim that a 50 percent rating from the date of the initial claim for service connection is warranted under McGrath is not possible as a matter of law.  See Sabonis, 6 Vet. App. 426.  


Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral pes planus with hallux valgus and unilateral metatarsalgia is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including diagnostic codes 5276, 5279, and 5280, specifically provide for disability ratings based on pes planus, hallux valgus, and unilateral metatarsalgia.  The Board has considered whether alternate ratings are warranted based on other disabilities of the feet.  In this case, considering the lay and medical evidence, the Veteran has severe pes planus with chronic pain, marked deformity, pain on manipulation and use, unilateral metatarsalgia, and mild to moderate hallux valgus not equivalent to amputation of the great toe.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate service-connected pes planus and hallux valgus, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the problems reported by the Veteran, such as chronic foot pain and limitations to walking and standing are specifically contemplated by the criteria discussed above.  Accordingly, the Board finds that the assigned 30 percent rating for bilateral pes planus and 10 percent rating for unilateral metatarsalgia adequately address her current disability picture.  In the absence of exceptional factors associated with the Veteran's bilateral foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a Temporary Total Rating Pursuant to 
38 C.F.R. § 4.29 for Hospital Treatment in Excess of 21 Days

The Veteran contends that she is entitled to a temporary total disability rating pursuant to the provisions of 38 C.F.R. § 4.29 (2013), based on her hospitalization in September 2006, when she underwent a right foot osteotomy of the second and fifth toe and exostectomy of the first metatarsal, and in November 2006 when she underwent a left foot second metatarsal osteotomy.  A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  According to VA treatment records, the September 2006 and November 2006 surgeries were same-day procedures, and the Veteran was discharged from the VA hospital on the same day the respective surgery was performed; the Veteran has not been otherwise hospitalized for a period in excess of 21 days for the service-connected bilateral pes planus with hallux valgus and unilateral metatarsalgia.  Therefore, no temporary total disability rating may be granted under 38 C.F.R. § 4.29 as a matter of law.  Because the law is dispositive on this matter, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Entitlement to a Temporary Total Rating Pursuant to 38 C.F.R. § 4.30 
for September 2006 and November 2006 Foot Surgeries

The Veteran contends that she is entitled to a temporary total disability rating pursuant to 38 C.F.R. § 4.30, for convalescence following the September 2006 and November 2006 foot surgeries.  

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a).  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

After a full review of all the medical and lay evidence of record, the Board finds that the weight of the evidence establishes that the Veteran is entitled to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence for one month following the September 2006 right foot surgery and one month following November 2006 left foot surgery.

A VA post-operative note following the September 6, 2006 surgery showed that the surgery was a same-day procedure, that the Veteran was able to wiggle her right foot toes, and was able to lift her leg off the bed; a special post-operative shoe was placed on the Veteran's right foot and the Veteran was then issued crutches, instructed on weight bearing, and discharged on the same day of the surgery.  A September 21, 2006 VA podiatry follow-up note showed that the Veteran was still ambulating in the post-operative shoe, that she had forefoot swelling, coapted incisions, and no drainage or erythema; the Veteran had stable progress as well as weight dependency issues.  Sutures were removed and the Veteran was instructed to continue to use the post-operative sandal.  An October 20, 2006 VA podiatry follow-up note showed that the Veteran had excellent post-operative progress, that she was wearing an ace wrap, and that she had no complaints relating to the September 2006 surgery.  

Therefore, the Board finds that the weight of the lay and medical evidence of record establishes that the September 6, 2006 right foot surgery necessitated one month of convalescence.  The Veteran was issued crutches and her foot was placed in a special post-operative shoe on the day of hospital discharge.  Moreover, two weeks after the right foot surgery, the Veteran was still ambulating in the post-operative shoe, and had forefoot swelling and foot weight dependency issues.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the September 2006 surgery necessitated convalescence of one month because the Veteran's post-operative circumstances were indicative of transient incapacitation associated with recuperation from the immediate effects of the right foot surgery.  

The Board further finds that the weight of the evidence establishes that the Veteran is not entitled to more than one month of convalescence following the September 6, 2006 surgery, because the October 2006 VA podiatry follow-up note, which was approximately six weeks after the surgery, indicated that the Veteran had excellent post-surgery progress with no complaints relating to the September 2006 right foot surgery.  Moreover, while the January 2007 VA podiatry follow-up note indicated that the Veteran had some swelling of the bilateral feet, the VA podiatrist found that the Veteran had decreased pain to palpation to the dorsal foot with sensations intact bilaterally, noted no signs of infection present, and did not note any circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of the right foot surgery.

With respect to the November 8, 2006 left foot surgery, A VA post-operative note following the surgery showed that the surgery was a same-day procedure; a special post-operative shoe was placed on the Veteran's left foot and the Veteran was then issued crutches, instructed on weight bearing, and was discharged on the same day of the surgery.  A November 16, 2006 VA podiatry follow-up note showed that the Veteran had excellent progress and that the incision was intact with no drainage or erythema.  A November 30, 2006 VA podiatry follow-up note showed that the Veteran had some pain and was still ambulating in the post-operative shoe.  The Veteran's sutures were intact and there were no signs of infections present.  

Therefore, the Board finds that the weight of the lay and medical evidence of record establishes that the November 8, 2006 left foot surgery necessitated one month of convalescence.  The Veteran was issued crutches and her foot was placed in a special post-operative shoe on the day of hospital discharge.  Moreover, approximately three weeks after the right foot surgery, the Veteran was still ambulating in the post-operative shoe, and had some pain.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the November 2006 surgery necessitated convalescence of one month because the Veteran's post-operative circumstances were indicative of transient incapacitation associated with recuperation from the immediate effects of the left foot surgery.  

The Board further finds that the weight of the evidence establishes that the Veteran is not entitled to more than one month of convalescence following the November 8, 2006 surgery, because the January 2007 VA podiatry follow-up note, which was less than two months after the surgery, indicated that while the Veteran had some swelling to the bilateral feet with decreased pain to palpation to the dorsal foot with sensations intact bilaterally, it showed no signs of infections present, and did not note any circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of the left foot surgery.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to one month of convalescence following the September 6, 2006 right foot surgery, and one month of convalescence following the November 8, 2006 left foot surgery.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.30.  



	(CONTINUED ON NEXT PAGE)





ORDER

An increased disability rating, in excess of 30 percent, for bilateral pes planus with hallux valgus is denied; a separate rating of 10 percent for right foot metatarsalgia is granted. 

Entitlement to a temporary total disability rating under of 38 C.F.R. § 4.29, based on hospitalization in excess of 21 days for the service-connected bilateral pes planus with hallux valgus, is denied. 

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30, for one month of convalescence following the September 6, 2006 right foot surgery and one month of convalescence following the November 8, 2006 left foot surgery, is granted.


REMAND

Entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the April 2007 VA examination, the Veteran indicated that she was unable to obtain a job because of her bilateral foot disability.  During the March 2012 VA examination, the Veteran indicated that she left her job in 2002 because she could no longer tolerate the prolonged walking and standing required; based on the Veteran's reports, the VA examiner noted that the her bilateral foot condition impacted her ability to work.  Taking Rice into consideration, the Board is construing these statements in the April 2007 and March 2012 VA examination reports to be a new claim for a TDIU.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to her service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Additionally, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be afforded.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU.

2. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability.  

The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the effect of the Veteran's service-connected bilateral pes planus with hallux valgus and unilateral metatarsalgia on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion. Thereafter, the examiner should offer the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected bilateral pes planus with hallux valgus and unilateral metatarsalgia renders her unable to secure (obtain) or follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider her age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. Thereafter, the claim for a TDIU should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


